Citation Nr: 0124671	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  98-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1968 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision which, 
in pertinent part, denied service connection for a herniated 
nucleus pulposus at L5-S1, status post diskectomy, secondary 
to the veteran's service-connected lumbosacral strain.  A 
compensable disability rating for the veteran's service-
connected lumbosacral strain was also denied.  In a November 
1999 decision, the Board denied service connection for a 
herniated nucleus pulposus at L5-S1, status post diskectomy, 
secondary to lumbosacral strain.  The Board remanded the 
remaining issue on appeal to the RO to obtain records from 
the Social Security Administration and to afford the veteran 
a VA examination.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of no more than slight subjective symptoms only.

2.  Slight limitation of motion resulting from the veteran's 
service-connected lumbosacral strain is not presently shown.


CONCLUSION OF LAW

The criteria for a compensable rating for lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5286, 5289, 5292, 5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1968 to 
October 1970.  His service medical records indicate that he 
was treated for a low back disability on several occasions 
during his period of service.  A December 1968 treatment 
entry noted that the veteran complained of low back pain and 
reported a history of heavy weight lifting.  The examiner 
indicated an impression of lumbar-sacral strain.  A January 
1969 entry indicated that the veteran was seen with 
complaints of persistent back pain with pain into his right 
hip and leg.  It was also noted that he had a nine-year 
history of back problems.  The impression, at that time, was 
radiculitis with muscle spasm as well as the need to rule out 
a herniated disc and lumbar-sacral strain.  A January 1969 
hospital narrative summary related a diagnosis of acute 
lumbar-sacral strain.  July and August 1969 entries also 
noted that the veteran was seen for complaints of lower back 
pain.  The October 1970 separation examination report 
included a notation that the veteran's spine and other 
musculoskeletal systems were normal.  

The veteran underwent a VA orthopedic examination in June 
1971.  The diagnosis was lumbosacral strain.  A June 1971 
radiological report pertaining to the veteran's lumbosacral 
spine showed that the disc spaces were well maintained and 
that there was some narrowing of the L5-S1 joint space.

In August 1971, service connection was granted for 
lumbosacral strain.  A 10 percent disability rating was 
assigned.  

Private treatment records dated from November 1972 to 
September 1976 indicated that the veteran was treated for 
disabilities including his low back disability.  A November 
1972 report from T. Arceneau, M.D., related a diagnosis of 
lumbosacral strain, recurring.  

The veteran underwent a VA orthopedic examination in April 
1976.  The examiner indicated a diagnosis of chronic 
lumbosacral strain, mild to moderate.  An April 1976 
radiological report pertaining to the lumbosacral spine 
showed a transitional lumbosacral vertebra with bilateral 
sacralization.  An April 1976 VA general medical examination 
report did not refer to a low back disability.  

A June 1976 rating decision reduced the disability rating 
assigned for the veteran's service-connected low back 
disability from 10 percent to a noncompensable rating.  

Private treatment records dated from September 1976 to 
November 1996 indicated that the veteran was treated for 
multiple disorders including variously diagnosed low back 
disabilities.  A September 1976 statement from M. E. 
Boustany, M.D., noted that the veteran was under treatment 
for lumbosacral strain which would become disabling at times 
and require the loss of two to three days of work.  An August 
1989 emergency room report from Lafayette General Medical 
Center noted that the veteran was admitted following a motor 
vehicle accident.  The diagnoses, at that time, were closed 
head trauma and soft tissue injury secondary to motor vehicle 
accident.  A November 1989 report of a magnetic resonance 
imaging study of the veteran's lumbar spine related an 
impression of spondylosis at L4-L5.  A March 1990 statement 
from L. C. Blanda, Jr., M.D., indicated that he had been 
treating the veteran since November 1989 for an injury 
sustained in August 1989.  It was noted that the veteran was 
found to have a L4-L5 disk herniation.  An August 1990 
operative report from Lafayette General Medical Center noted 
that the veteran underwent an automated percutaneous 
diskectomy and indicated a post-operative diagnosis of a 
herniated lumbar disc at L4-L5.  

Records from the Social Security Administration indicated 
that the veteran was receiving disability compensation.  

In November 1997, the veteran submitted his current claim for 
an increased evaluation for his service-connected low back 
disability.  

The veteran underwent a VA examination in March 1998 that 
included orthopedic, neurological and spine evaluations.  The 
examiner reported that no medical records were available for 
review.  As to history, it was noted that the veteran had an 
acute lumbosacral strain during service and that he reported 
continued low back pain since that time.  Additionally, it 
was noted that the veteran was involved in a motor vehicle 
accident in 1989 and that he was found to have a herniated 
nucleus pulposus at L5-S1 for which he underwent a diskectomy 
later in 1989.  At the time of the examination, the veteran 
complained of low back pain aggravated by weather changes, 
bending, lifting, stooping, squatting, climbing, hard 
coughing or sneezing and standing in excess of ten minutes.  
He also reported stiffness of the lower back with frequent 
bilateral lumbar muscle spasm and frequent crepitus in the 
lumbar spine.  The veteran further complained of frequent 
bilateral sciatica with frequent tingling, numbness and motor 
weakness in the bilateral lower extremities.  

The examiner reported that forward flexion of the veteran's 
lumbosacral spine was limited to 45 degrees without pain and 
that the remainder of the range of motion of the lumbosacral 
spine was normal with tenderness.  The examiner also 
indicated that there was bilateral lumbar radiculopathy with 
no evidence of paralysis or atrophy, etc.  Deep tendon 
reflexes were 1+ and bilaterally equal without pathological 
reflexes.  The diagnoses were chronic lumbosacral strain and 
status post motor vehicle accident in 1989, with herniated 
nucleus pulposus, L5-S1; status post L5-S1 lumbar diskectomy 
with residual chronic low back pain; bilateral gluteal pain; 
bilateral sciatica; and bilateral lumbar radiculopathy.  The 
examiner commented that it was his opinion that the veteran's 
hip condition (bilateral gluteal pain) as well as the 
tingling, numbness and motor weakness in the bilateral lower 
extremities were due to the lumbar herniated nucleus pulposus 
and were not likely caused by the prior service-connected 
lumbosacral strain.  A March 1998 radiological report 
pertaining to the veteran's lumbosacral spine related an 
impression of early arthritic changes.  

The veteran underwent a VA spine examination in July 2000.  
The examiner reported that he had reviewed the medical 
records.  The veteran reported that he had pain every day, 
all the time, which was worsened on bending over, standing 
for thirty-five to forty minutes, and walking a mile.  He 
also indicated that on a scale from 1 to 10 that the pain was 
a 6.  The veteran reported that cold or rainy weather 
worsened the pain and that the pain also affected his 
movement.  The examiner indicated, as to range of motion, 
that the veteran had no pain with forward flexion from 0 to 
60 degrees; that from 60 to 80 degrees, it was painful for 
the veteran; and that he was unable to go to 95 degrees.  It 
was noted that there was no pain with backward extension from 
0 to 25 degrees, but that it was painful for the veteran from 
25 to 35 degrees.  The examiner further noted that there was 
mild pain with right and left lateral flexion from 32 to 40 
degrees and that rotation was 35 degrees to the right and 
left.  The examiner stated that the veteran's spine was 
painful on motion especially on forward flexion.  There were 
no postural abnormalities and the musculature of the 
veteran's back revealed no atrophy.  The diagnoses included 
chronic back strain with disk disease and degenerative joint 
disease of the lumbar spine.  The examiner commented that all 
the symptoms present were related to both conditions and that 
he was unable to separate the symptoms due to the two 
conditions.  Limited motion and function were also noted.  

The veteran underwent an orthopedic examination for VA 
purposes in December 2000.  The examiner noted that the 
veteran's claims folder was reviewed.  The examiner provided 
a detailed recitation of the veteran's history including 
references to several medical reports.  The veteran reported 
that he still had pain in his back with less pain in his leg.  
Flare-ups were noted on increased activity such as with 
pushing, pulling, lifting, or prolonged standing and sitting.   
The veteran also described a burning type of pain in his back 
and legs with difficulty walking only a few feet at a time.  
It was also reported that the veteran was wearing a 
lumbosacral Velcro support.  The examiner noted that the pain 
drawing indicated pain in the low back area down the legs to 
the feet.  On a scale of 0 to 10, the pain was considered to 
be an 8.  The examiner indicated that flexion of the lumbar 
spine was 20 degrees; extension was 10 degrees; lateral 
bending was 20 degrees, right and left; and rotation was 20 
degrees, right and left.  It was noted that there was spasm 
in the right lumbar area on palpation and alternate leg 
standing.  The examiner reported that while standing without 
shoes, the veteran's right shoulder was higher and his left 
hip was higher.  No lumbar scars were present.  The examiner 
noted that the pulses were equal in both feet and that the 
veteran had weakness on the left side on tiptoe and heel 
walking and that he had a slight limp on the left side on 
regular toe-heel gait.  The diagnosis was failed back 
diskectomy percutaneous status with 1st degree 
spondylolisthesis of L4 on L5.  

The examiner commented that a review of the available medical 
records indicated that the veteran had a lumbosacral strain 
with some narrowing of the disc space at L5-S1 which was 
giving him episodes lasting two or three days of acute 
recurrent back strain.  The examiner noted that what was 
available in the records indicated no consistent leg 
radiation, pain, reflex changes, sensation changes, or 
evidence to indicate a progressive disc herniation.  The 
examiner further stated that to a reasonable degree of 
medical probability, the auto accident of 1989 directly 
caused the ongoing problem of increased pain in the veteran's 
back and leg with limited leg motion, strength, endurance, 
and L4-L5 disc herniation.  The examiner remarked that it was 
his opinion that the veteran's non-service connected 
herniated nucleus pulposus of the lumbar area was a new 
finding to his back condition and not related to the service-
connected injury.  The examiner also noted that it was his 
opinion that the symptoms and findings were due to the non-
service-connected disc herniation.  

II.  Analysis

The file shows the RO has properly developed the evidence, 
including providing the veteran with VA examinations, and 
that there is no further VA duty to assist him with his claim 
for a compensable rating for his service-connected low back 
disability.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 1 114 Stat. 2096 (2000); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The RO also provided information as to the VCAA 
pursuant to the Supplemental Statement of the Case issued in 
March 2001.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

A noncompensable evaluation is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  Ankylosis of the lumbar spine at a favorable angle 
warrants a 40 percent evaluation.  A 50 percent evaluation 
requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2000).  Complete bony fixation 
of the spine (ankylosis) at a favorable angle warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The clinical and other probative evidence of record in this 
case fails to indicate that the veteran's lumbosacral strain 
is manifested by more than slight subjective symptoms only.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  The Board 
observes that the most recent December 2000 orthopedic 
examination report for VA purposes indicated that the veteran 
had significant low back pathology.  The veteran reported 
symptomatology such as pain in his back with less pain in his 
leg.  He also described a burning type pain in his back and 
legs as well as difficulty walking.  Flare-ups were noted 
with increased activity.  The examiner reported that there 
was spasm in the veteran's right lumbar area on palpation as 
well as alternative leg standing and that the veteran's right 
shoulder and left hip were higher when he stood without 
shoes.  The diagnosis was failed back diskectomy percutaneous 
status with 1st degree spondylolisthesis of L4 on L5.  The 
Board observes, however, that the examiner commented that to 
a reasonable degree of medical probability, the veteran's 
ongoing problems of increased pain in his back and leg with 
limited motion, strength, endurance and L4-L5 disc herniation 
were directly caused by a 1989 auto accident.  The examiner 
specifically remarked that it was his opinion that the 
symptoms and findings were due to the veteran's non-service-
connected disc herniation.  The Board notes that service 
connection for a herniated nucleus pulposus, status post 
diskectomy, was denied by the Board in a November 1999 
decision.  

Additionally, the Board observes that a July 2000 VA spine 
examination report indicated that the veteran complained of 
pain every day, all the time, which was worsened on bending 
over, standing, for certain periods of time and walking a 
mile.  The examiner reported that the veteran's spine was 
painful on motion especially on forward flexion.  The 
diagnoses were chronic back strain with disk disease and 
degenerative joint disease of the lumbar spine.  The examiner 
commented that all the symptoms present were related to both 
conditions and that he was unable to separate the symptoms 
due to the two conditions.  This opinion conflicts with that 
provided by the examiner in the December 2000 orthopedic 
examination report for VA purposes.  The Board notes that 
both examiners indicated that they had reviewed the veteran's 
claims folder.  However, the December 2000 orthopedic 
examiner provided a detailed description of the veteran's 
medical history including references to several medical 
reports.  The examiner cited such reports in explaining the 
rationale for his conclusion that the veteran's present 
symptoms were due to his non-service-connected herniated 
disc.  Such information was not provided in the July 2000 
examination report.  Consequently, the Board finds that the 
opinion rendered by the December 2000 examiner is more 
probative in this matter.  Therefore, as the veteran's 
present low back symptomatology has not been shown to be due 
to his service-connected lumbosacral strain, the Board finds 
that the evidence fails to demonstrate lumbosacral strain 
with characteristic pain on motion as is required for a 
compensable (10 percent) disability evaluation pursuant to 
the appropriate schedular criteria noted above.  

The Board observes that the evidence of record clearly 
indicates that the veteran suffers from limitation of motion 
of the lumbar spine due to pain.  The December 2000 
orthopedic examination report for VA purposes indicated that 
flexion of the lumbar spine was 20 degrees; extension was 10 
degrees; lateral bending was 20 degrees, bilaterally; and 
rotation was 20 degrees, bilaterally.  The July 2000 VA spine 
examination report and the March 1998 VA examination report 
also indicated that the veteran had significant limitation of 
motion of the lumbar spine.  However, as noted above, the 
present symptoms and findings have been found to be a result 
of the veteran's non-service-connected herniated disc and not 
his service-connected lumbosacral strain.  Therefore, slight 
limitation of motion of the lumbar spine as a result of the 
veteran's service-connected lumbosacral strain is not shown 
by the evidence of record.  38 C.F.R. §§ 4.31 and 4.71a, 
Diagnostic Codes 5003, 5292 (2000).  In reaching this 
determination, the Board has taken into account the effects 
of pain on use of the low back, which although shown in this 
case, are not a residual of the service-connected disorder on 
appeal.   See 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  
Ankylosis of the lumbar spine has also not been shown.  38 
C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2000).  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a compensable rating for 
the veteran's service-connected lumbosacral strain, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for lumbosacral strain is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

